Filed 9/29/21


                        CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                               DIVISION ONE

                           STATE OF CALIFORNIA



THE PEOPLE,                               D078231

       Plaintiff and Respondent,

       v.                                 (Super. Ct. No. SCD145049)

THANDIEW SHARIF WILSON,

       Defendant and Appellant.


       APPEAL from an order of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Reversed and remanded with direction.

       Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting and Anthony Da Silva, Deputy Attorneys General, for Plaintiff and
Respondent.
      Appellant Thandiew Sharif Wilson was convicted by a jury in July 2002
of, inter alia, murder with the special circumstance findings that it was
committed during the commission or attempted commission of a robbery and

a burglary. (Pen. Code,1 §§ 187, subd. (a), 190.2, subd. (a)(17).) By finding
the special circumstance allegations true, the jury necessarily found that
Wilson either participated in the crimes with an intent to kill or was a major
participant who acted with reckless indifference to human life. Wilson was
sentenced to life without the possibility of parole, plus 25 years to life for a
gun enhancement. We affirmed the judgment on appeal. (People v. Wilson
(Dec. 23, 2003, D041120) [nonpub. opn.] (Wilson) (McConnell, P. J., McIntyre,

J., Haller, J.).)2
      Wilson appears before us now following the summary denial of his
petition for resentencing pursuant to section 1170.95 (Petition). The trial
court denied the Petition in light of the jury’s special circumstance findings,
which this court deemed a categorical bar to resentencing relief. (People v.
Gomez (2020) 52 Cal.App.5th 1 (Gomez) (O’Rourke, J., Benke, A. P. J.,
Huffman, J.), review granted Oct. 14, 2020, S264033.)
      Recently, however, another panel of this division held that a felony
murder special circumstance finding does not bar resentencing relief under
section 1170.95 as a matter of law, having been persuaded by the reasoning
of those Courts of Appeal that have considered the issue post-Gomez. (People
v. Arias (2021) 66 Cal.App.5th 987 (Arias) (McConnell, P. J., Guerrero, J.,



1     All further unspecified statutory references are to the Penal Code.

2    We previously granted Wilson’s request for judicial notice of the record
and nonpublished opinion in Wilson.
                                         2
Dato, J.).)3 Our review of that caselaw and the evolving meaning of the
terms “major participant” and “reckless indifference to human life” also
persuades us that special circumstance findings cannot be a categorical bar to
resentencing relief. Therefore, we reverse the order summarily denying the
Petition and remand to the trial court with direction for a determination on
whether Wilson made a prima facie showing of entitlement to relief under
section 1170.95.
                               BACKGROUND
                                       I

                             Factual Background4
      On the evening of July 6, 1999, Wilson, his brother Thabiti Wilson

(Thabiti),[5] and Brian Mason went to a party held by Henry Mabry in a
motel room. Wilson, Thabiti, and Mason were members of a “Blood-set” gang,
“Lincoln Park,” while Mabry and the others at the party were members of a
rival “Crip-set” gang. During the party, Thabiti and Mason began rapping
lyrics insulting to Crips gang members, including rapping about “crip killing”
and using the derogatory term “crabs” to describe the Crips. The Crips gang


3     The California Supreme Court has granted review on the issue of
whether a felony-murder special-circumstance finding (§ 190.2, subd. (a)(17))
made before People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v.
Clark (2016) 63 Cal.4th 522 (Clark) precludes a defendant from making a
prima facie showing of eligibility for relief under section 1170.95. (See People
v. Strong (Dec. 18, 2020, C091162) [nonpub. opn.], review granted March 10,
2021, S266606.)

4    The factual background is taken verbatim from Wilson, supra,
D041120.

5     For the sake of convenience, we use Thabiti’s first name. We intend no
disrespect.
                                       3
members responded with their own derogatory rapping, including calling the
Bloods “slobs.” Eventually, Mabry became angry and wanted Wilson’s group
to leave. They left with a woman whom they drove to a trolley station.
      Thabiti was angry because Mabry had insulted him. Wilson and Mason
attempted to calm him. A short time later, after dropping off the woman at a
trolley stop, Wilson, Thabiti, Mason, and a fourth man went to Mabry’s motel
room. Thabiti knocked on the door and claimed he had left his sunglasses or
T-shirt in the room. Once the door was opened, all four men entered the
motel room and locked the door. Initially, they pretended to look for the
sunglasses or T-shirt.
      Then, Thabiti pulled out a gun and said, “Everybody get on the floor”
and “Give me all your jewelry or whatever you got.” Wilson told one of
Mabry’s guests who was emerging from the bathroom, “Sit your ass down,”
and ordered him to “break his pockets,” meaning the person should give
Wilson his property. Wilson snatched a duffle bag from under two guests and
looked through it. The bag belonged to Mabry and contained some property
belonging to one of the guests. Another guest took off his chain and gave it to
the fourth person who also pulled a necklace off Mabry’s neck.
      Mabry was asleep. One of Wilson’s group said, “Wake his crab ass up,”
at which point, Wilson, Thabiti and Mason began beating Mabry and yelling
out, “Lincoln Park.” When Mabry attempted to fight back, Thabiti shot him
in the head. Mabry died as a result of the gunshot wound.
      A gang expert testified gang members commit crimes to gain respect
among their own gang members and rival gangs. He also testified violence
often results from making a derogatory remark to a rival gang member since
the gang member who was insulted must retaliate or be viewed as a coward.




                                       4
      Wilson testified in his own defense, and admitted attending the party
initially but denied returning to it later when Mabry was shot.
                                        II
                              Procedural Background
      A jury convicted Wilson in July 2002 of one count of first degree felony
murder with the special circumstance findings that it was committed during
the commission or attempted commission of a robbery and a burglary (§§ 187,
subd. (a), 190.2, subd. (a)(17)), one count of burglary of an inhabited dwelling
(§§ 459, 460), one count of robbery (§ 211), and six counts of attempted
robbery (§§ 664, 211, 213, subd. (b)). The jury also found true that the crimes
were committed for the benefit of, at the direction of, or in association with, a
criminal street gang, and that Wilson was a principal during the offense and
that at least one principal fired a gun causing great bodily injury. (§§ 186.22,
subd. (b)(1), 12022.53, subds. (b), (e)(1).) Wilson received a life sentence
without the possibility of parole, plus 25 years to life for the gun
enhancement. We affirmed the judgment on appeal after ordering the
abstract of judgment be amended to reflect that the sentence imposed on
counts 3 to 9 was to be served concurrently. (Wilson, supra, D041120.)
      In January 2019, Wilson filed the Petition declaring he was entitled to
resentencing relief under section 1170.95 on the ground that, pursuant to the
changes to section 189, he could not now be convicted of first degree felony
murder because he was not the actual killer, he did not act with the intent to
kill, and he was not a major participant in the felony or act with reckless
indifference to human life.
      In its initial response to the Petition, the People argued that Wilson
was ineligible for relief because he was convicted of first degree murder with




                                        5
the special circumstances that it was committed during the commission of an
attempted robbery and a burglary. Wilson, by then represented by appointed
counsel, filed a reply arguing that an evidentiary hearing was required to
determine whether he was a “major participant” and whether he acted with
“reckless indifference to human life.”
      After briefing was completed, the People filed a supplemental initial
response that relied on our opinion in Gomez, supra, 52 Cal.App.5th 1, review
granted, and on People v. Galvan (2020) 52 Cal.App.5th 1134 (Galvan),
review granted October 14, 2020, S264284. Although their analyses differed
somewhat, both Gomez and Galvan held that a prior jury finding true special
circumstances renders a petitioner ineligible for relief under section 1170.95
as a matter of law and that any challenge to the special circumstance
findings must be brought in a petition for writ of habeas corpus. (Gomez, at
pp. 16–17; Galvan, at pp. 1142–1143.)
      In his second reply, Wilson countered with a line of cases holding that,
contrary to Gomez and Galvan, a special circumstance finding does not
categorically bar resentencing relief under section 1170.95. (People v. York
(2020) 54 Cal.App.5th 250 (York), review granted Nov. 18, 2020, S264954;
People v. Torres (2020) 46 Cal.App.5th 1168 (Torres), review granted June 24,
2020, S262011; People v. Smith (2020) 49 Cal.App.5th 85 (Smith), review
granted July 22, 2020, S262835.)
      The superior court denied the Petition on October 29, 2020, without
issuing an OSC. The denial was premised on the court’s review of the special
circumstance instructions given to the jury. The court held that, “in order for
the jury to have returned the special circumstance finding as it did, the jury
found that the defendant acted with the intent to kill, aid, abet, counsel,
command, induce, solicit, request, or assist the actual killer in the


                                         6
commission of first degree murder and/or defendant was a major participant
in the underlying felony and acted with reckless indifference to human life.
This is consistent with the reasoning in [Gomez, supra, 52 Cal.App.5th 1,
review granted].”
                                 DISCUSSION
      On appeal, Wilson urges us to reconsider Gomez’s categorical bar to
resentencing relief under section 1170.95. Relying on developments in the
caselaw following Gomez, Wilson argues the jury’s finding that he was a
“major participant” who acted with “reckless indifference to human life”
cannot stand because the meaning of those terms was significantly narrowed
in Banks, supra, 61 Cal.4th 788 and Clark, supra, 63 Cal.4th 522.
      We do not take lightly a party’s request to reconsider a decision from
this court, but we do recognize that there is now a split in this division as to
the preclusive effect of special circumstance findings. (Arias, supra, 66
Cal.App.5th 987.) For reasons we will explain, we agree with Arias that “pre-
Banks and Clark felony-murder special-circumstance findings do not
categorically preclude defendants from obtaining resentencing relief under
section 1170.95.” (Id. at p. 1004.)
      Although we respectfully depart from Gomez’s categorical bar to
resentencing relief, we continue to share its concern about permitting the
petitioner to relitigate settled factual issues. Therefore, our conclusion that
Wilson’s special circumstance findings do not categorically bar resentencing
relief under section 1170.95 is counterbalanced—to a degree that is
consistent with the statute’s overall purpose—with Wilson’s prima facie
burden to show, on the record of conviction, that he is eligible for relief.




                                        7
                                         I
                              Senate Bill No. 1437
A.    Statutory Changes
      Effective January 1, 2019, Senate Bill No. 1437 was enacted to “amend
the felony murder rule and the natural and probable consequences doctrine,
as it relates to murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) In
furtherance of this goal, it amended the definition of malice, as set forth in
section 188, to add a requirement that all principals to a murder must act
with express or implied malice to be convicted of that crime. Senate Bill
No. 1437 thus redefined “malice” in section 188 and narrowed the classes of
persons liable for felony murder under section 189. (Stats. 2018, ch. 1015,
§§ 2–3.)
      With these amendments in place, “A participant in the perpetration or
attempted perpetration of a felony listed in subdivision (a) [including robbery
and burglary] in which a death occurs is liable for murder only if one of the
following is proven: (1) The person was the actual killer. [¶] (2) The person
was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual
killer in the commission of murder in the first degree. [¶] (3) The person was
a major participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of Section 190.2.”
(§ 189, subd. (e).)




                                        8
B.    Procedure to Seek Resentencing
      Senate Bill No. 1437 also established a procedure for defendants
previously convicted of murder to seek resentencing if they believe they could
not currently be convicted of that crime under the amended provisions of
sections 188 and 189. (Sen. Bill No. 1437, § 4 [enacting newly codified section
1170.95].) Thus, section 1170.95 allows those “convicted of felony murder or
murder under a natural and probable consequences theory . . . [to] file a
petition with the court that sentenced the petitioner to have the petitioner’s
murder conviction vacated and to be resentenced on any remaining
counts . . . .” (§ 1170.95, subd. (a).)
      Section 1170.95 envisions three stages of review of a petition for
resentencing. (People v. Lewis (2021) 11 Cal.5th 952, 960–962 (Lewis).) At
the first stage, the court is tasked with determining the facial sufficiency of
the petition—that is, whether it alleges that (1) an accusatory pleading was
filed against the petitioner allowing prosecution under the felony-murder rule
or the natural and probable consequences doctrine (§ 1170.95, subd. (a)(1));
(2) the petitioner was convicted of first or second degree murder following a
trial, or pleaded guilty to first or second degree murder in lieu of a trial at
which he or she could have been so convicted (id., subd. (a)(2)); and (3) the
petitioner could not today be convicted of first or second degree murder
because of the 2019 amendments to sections 188 and 189 (id., subd. (a)(3)).
(§ 1170.95, subd. (b)(1).)
      If the petition is facially sufficient, the court proceeds to the second
stage of review. (§ 1170.95, subd. (c); Lewis, supra, 11 Cal.5th at p. 960.) At
this stage, the court must appoint counsel, if one has been requested, and




                                          9
entertain briefing on the defendant’s entitlement to relief under a prima facie

standard. (Lewis, at p. 962.)6
      If the defendant makes a prima facie showing, the court proceeds to the
third stage of review by issuing an OSC and thereafter holding a full hearing
to determine whether the defendant is entitled to relief. (§ 1170.95, subd.
(d)(1); Lewis, supra, 11 Cal.5th at p. 960.) At this stage, “the burden of proof
shall be on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)
                                        II
            Wilson’s Felony-Murder Special-Circumstance Findings
      A defendant found guilty of first degree murder must be sentenced to
death or imprisonment for life without the possibility of parole if the jury
makes one or more special circumstance findings under section 190.2,
subdivision (a). A defendant who is not the actual killer will be similarly
sentenced if a jury finds him or her to have aided or abetted the murder with
an intent to kill or was a major participant in the crime and acted with
reckless indifference to human life. (Id., subds. (c)–(d).)
      Wilson, who was not the actual killer, was sentenced to life without the
possibility of parole. The jury instructions confirm that the jury found Wilson
either aided and abetted Mabry’s murder with the intent to kill or was a
major participant who acted with reckless indifference to human life.
(§ 190.2, subds. (a)(17), (d).)




6      Lewis rejected the approach of some courts that interpreted subdivision
(c) as requiring a two-step prima facie inquiry—first, “ ‘that petitioner “falls
within the provisions” of the statute,’ and . . . second ‘ “that he or she is
entitled to relief.” [Citation.]’ ” (Lewis, supra, 11 Cal.5th at pp. 961–962.)
                                        10
      On direct appeal in 2003, Wilson argued, among other things, that the
evidence was insufficient to support the jury’s special circumstance findings.
(Wilson, supra, D041120.) We rejected this argument pursuant to People v.
Estrada (1995) 11 Cal.4th 568 and Tison v. Arizona (1987) 481 U.S. 137
(Tison). We noted “the evidence indicated Mabry and Thabiti exchanged
gang insults and argued. Wilson knew Thabiti was angry about being
insulted. Despite having been asked to leave, Wilson and the others returned
to Mabry’s motel room armed with a gun and with an apparent intent to
commit robbery, thus heightening the risk of death. The risk was enhanced
because of the underlying gang tensions. According to the expert’s testimony,
violence often results when gang members are insulted to avoid being viewed
as a coward. Further, Mabry was not alone in the room. There were several
other people in the room including other gang members who might have
resisted the armed invasion by Wilson’s group. [¶] Under these hostile
circumstances, a reasonable jury could conclude Wilson acted with full
awareness and reckless indifference to human life when he participated in or
aided and abetted the offenses.” (Wilson, supra, D041120.)
                                        III
 Special Circumstance Findings as a Categorical Bar to Resentencing Relief
                                         A
                                The Judicial Split
      As discussed ante, Senate Bill No. 1437 amended section 189 to identify
three classes of persons who can be liable for felony murder: those who kill
(id., subd. (e)(1)), those who aid and abet with the intent to kill (id., subd.
(e)(2)), and those who are a major participant and act with reckless
indifference to human life (id., subd. (e)(3)).


                                        11
      On the face of it, both felony murder liability under section 189,
subdivision (e)(3) and a special circumstance finding under section 190.2,
subdivision (d) require that the defendant be deemed a “major participant”
who acted with “reckless indifference to human life.” Because of this parallel,
Gomez would have us hold that the 2002 special circumstance findings in
Wilson’s case categorically bar resentencing relief on the Petition. Unwilling
to require the People “to prove beyond a reasonable doubt, a second time, that
[Wilson] satisfied those requirements for the special circumstance findings,”
Gomez directs Wilson to pursue his challenge to the special circumstance
findings in a petition for writ of habeas corpus. (Gomez, supra, 52
Cal.App.5th at p. 17, review granted.) Only in that proceeding would Wilson
bear both the burden to plead sufficient grounds for relief and then later to
prove them. (Ibid.)
      Wilson’s request for reconsideration of Gomez’s categorical bar relies on
York, supra, 54 Cal.App.5th 250, review granted. York held that, despite the
semantic overlap between section 189, subdivision (e)(3) and section 190.2,
subdivision (d), the California Supreme Court in Banks and Clark
“ ‘construed the meanings of “major participant” and “reckless indifference to
human life” “in a significantly different, and narrower manner than courts
had previously.” [Citation.]’ ” (York, at p. 258, citing Smith, supra, 49
Cal.App.5th at p. 93, review granted.) Accordingly, a special circumstance
finding pre-Banks and Clark cannot bar resentencing “relief under the
section 1170.95 as a matter of law, because the factual issues that the jury
was asked to resolve in a trial that occurred before Banks and Clark were
decided are not the same factual issues our Supreme Court has since
identified as controlling.” (Ibid.)




                                       12
      In Arias, our court found it unnecessary to add “further extensive
argument or analysis” to the “vigorous debate” on the subject. (Arias, supra,
66 Cal.App.5th at p. 1004.) “It will suffice for us to state that we are
persuaded by the logic of the courts that have concluded pre-Banks and Clark
felony-murder special-circumstance findings do not categorically preclude
defendants from obtaining resentencing relief under section 1170.95.” (Ibid.)
      Arias followed from People v. Secrease (2021) 63 Cal.App.5th 231, 247
(Secrease), review granted June 30, 2021, S268862. Secrease also disagreed
with Gomez’s categorical bar to resentencing relief because Banks and Clark
“placed new limits” on the meaning of “major participant” and “reckless
indifference to human life.” (Id. at p. 254.)

      We agree with Arias.7 Our examination, in Section III.B post, of the
evolving meaning of the terms “major participant” and “reckless indifference
to human life” convinces us that a special circumstance finding predating




7     Since this case involves the application of law to undisputed facts, our
review is de novo. (People v. Blackburn (2015) 61 Cal.4th 1113, 1123;
Martinez v. Brownco Construction Co. (2013) 56 Cal.4th 1014, 1018.)

                                       13
Banks and Clark cannot categorically bar resentencing relief under section

1170.95.8
                                       B
        “Major Participant” and “Reckless Indifference to Human Life”
1.    Enmund v. Florida
      In Enmund v. Florida (1982) 458 U.S. 782, the United States Supreme
Court considered the constitutionality of a death sentence imposed on the
“getaway driver” in a robbery that resulted in two deaths. The evidence
adduced at trial revealed that Enmund did not rob or kill the victims, and
there was no finding that he harbored any intent that a killing take place or
that lethal force be used. (Id. at pp. 784, 797.) Instead, he was seen sitting in
a car approximately 200 yards from the scene shortly before the robbery, and
he was then seen driving the car with three passengers at a high rate of
speed after the robbery. (Id. at p. 784.) On this evidence, he was found guilty
of two counts of first degree murder and one count of robbery. (Id. at p. 785.)
He was sentenced to death. (Ibid.)




8      Although there is a split among the Courts of Appeal as to the process
for challenging felony murder special circumstance findings, the courts are in
consensus that some sort of judicial review post-Banks and Clark must occur
either in the trial court or the appellate court. This conclusion is mandated
by Fiore v. White (2001) 531 U.S. 225, which held that it is a violation of an
individual’s due process right to remain incarcerated “for conduct that [a
State’s] criminal statute, as properly interpreted, does not prohibit.” (Id. at
p. 228; see In re Miller (2017) 14 Cal.App.5th 960, 977–978 [“Like the
Pennsylvania Supreme Court’s opinion at issue in Fiore, our Supreme Court’s
opinions in Banks and Clark merely clarified the meaning of section 190.2—
Banks and Clark merely clarified the ‘major participant’ and ‘reckless
indifference to human life’ principles that existed when defendant’s
conviction became final.”].)
                                       14
      The Florida Supreme Court affirmed the conviction and sentence.
(Enmund, supra, 458 U.S. at p. 785.) According to that court, “the
interaction of the ‘ “felony murder rule and the law of principals combine to
make a felon generally responsible for the lethal acts of his co-felon.” ’ ”
(Ibid.) It held the evidence could have led the jury to “ ‘conclude[ ] that
[Enmund] was there, a few hundred feet away, waiting to help the robbers
escape with the [victims]’ money. The evidence, therefore, was sufficient to
find that the appellant was a principal of the second degree . . . support[ing]
the verdicts of murder in the first degree on the basis of the felony murder
portion of section 782.04(1)(a).’ ” (Id. at p. 786.)
      The United States Supreme Court reversed. (Enmund, supra, 458 U.S.
at p. 801.) The court’s survey of state and federal jurisdictions that authorize
the death penalty and a review of the sentencing decisions made by juries led
it to observe that there was a societal rejection of the death penalty for
accomplice liability in felony murders. (Id. at pp. 789–796.) The court then
turned to the proportionality of the death sentence to the robbery offense.
(Id. at p. 797.) It noted that, while “robbery is a serious crime deserving
serious punishment,” it is not one in which the risk of death or even serious
injury is inherent in the crime, unlike murder. (Ibid.) Therefore, the death
penalty “is an excessive penalty for the robber who, as such, does not take
human life.” (Ibid.) Instead, “[t]he focus must be on his culpability, not on
that of those who committed the robbery and shot the victims.” (Id. at p.
798.) “Enmund himself did not kill or attempt to kill; and, as construed by
the Florida Supreme Court, the record before us does not warrant a finding
that Enmund had any intention of participating in or facilitating a
murder. . . . It is fundamental that ‘causing harm intentionally must be
punished more severely than causing the same harm unintentionally.’ H.


                                         15
Hart, Punishment and Responsibility 162 (1968). Enmund did not kill or
intend to kill and thus his culpability is plainly different from that of the
robbers who killed; yet the State treated them alike and attributed to
Enmund the culpability of those who killed the [victims]. This was
impermissible under the Eighth Amendment.” (Id. at p. 798.)
2.    Tison v. Arizona
      A few years later, the United States Supreme Court again considered
the constitutionality of a felony murder death sentence. In Tison, supra, 481
U.S. 137, the defendants were two of three brothers who assembled a large
arsenal of weapons to help their father and his cellmate, both convicted
murderers, to escape prison. (Id. at p. 139.) The father was serving a life
sentence for killing a guard during a previous prison escape. (Ibid.) When
the brothers went into the prison, they brandished their weapons and armed
their father and the cellmate. (Ibid.) They all then fled the prison grounds in
a car. (Ibid.)
      The getaway car later broke down in the desert, and the group decided
to flag down a passing motorist to steal another car. (Tison, supra, 481 U.S.
137 at pp. 139–140.) One brother stood in front of their disabled car, while
the others armed themselves and hid. (Id. at p. 140.) After a family of four
stopped to help, the group emerged and forced the family down a dirt road off
the highway. (Ibid.) At this point, the father of the family begged for their
lives; the defendants’ father reportedly said he was “thinking about it.”
(Ibid.) The defendants’ father then told his sons to return to the car for some
water for the family. (Ibid.) While the defendants went to the car, their
father and his cellmate shot the family to death. (Id. at p. 141.) Neither
defendant made an effort to help the victims. (Ibid.)




                                       16
      Several days later, one of the three brothers was killed during a police
shootout, and the father, who had escaped into the desert, died of exposure.
(Tison, supra, 481 U.S. at p. 141.) The cellmate and the two remaining
brothers were captured, and tried, convicted, and sentenced to death. (Ibid.)
Though neither defendant had killed anyone, each was convicted of the four
murders under Arizona’s felony murder and accomplice liability statutes. (Id.
at pp. 141–142.) Their convictions and sentences were upheld on appeal. (Id.
at p. 143.) Defendants then collaterally attacked their death sentences.
(Ibid.) A divided Arizona Supreme Court affirmed, interpreting “ ‘intent to
kill’ ” under Enmund to include the foreseeability of lethal force. (Id. at
pp. 143–145.) It held that, under the facts of the case, the brothers “played
an active part” in the prison escape, they were aware that there was a
possibility of killings during or after the escape, one of them flagged down the
victims, one escorted the victims to where they would eventually be killed,
neither interfered when the victims were killed, and neither disassociated
himself from the actual killers afterwards. (Ibid.)
      The United States Supreme Court reversed, holding that the Arizona
Supreme Court’s definition of intent was broader than that described in
Enmund. (Tison, supra, 481 U.S. at p. 150.) The Supreme Court read the
Enmund decision narrowly, noting that participation in a variety of violent
felonies includes the possibility of lethal force. (Id. at p. 151.) But that,
standing alone, cannot justify a death sentence. (Ibid.) Instead, the question
was whether the record “would support a finding of the culpable mental state
of reckless indifference to human life.” (Ibid.) Enmund dealt with only “two
distinct subsets of all felony murders . . . . At one pole was . . . the minor
actor in an armed robbery, not on the scene, who neither intended to kill nor
was found to have had any culpable mental state. . . . The Court held that


                                        17
capital punishment was disproportional in these cases. Enmund also clearly
dealt with the other polar case: the felony murderer who actually killed,
attempted to kill, or intended to kill.” (Id. at pp. 149–150.) Enmund left
open “the intermediate case of the defendant whose participation is major
and whose mental state is one of reckless indifference to the value of human
life.” (Id. at p. 152.)
        Defendants argued the death sentence was not proportional to their
role because, in Enmund’s terms, they did not kill, attempt to kill, or intend
to kill. (Tison, supra, 481 U.S. at p. 151.) But “[a] narrow focus on the
question of whether . . . a given defendant ‘intended to kill,’ . . . is a highly
unsatisfactory means of definitively distinguishing the most culpable and
dangerous of murderers. Many who intend to, and do, kill are not criminally
liable at all—those who act in self-defense or with other justification or
excuse. . . . On the other hand, some nonintentional murderers may be among
the most dangerous and inhumane of all—the person who tortures another
not caring whether the victim lives or dies, or the robber who shoots someone
in the course of the robbery, utterly indifferent to the fact that the desire to
rob may have the unintended consequence of killing the victim as well as
taking the victim’s property. This reckless indifference to the value of human
life may be every bit as shocking to the moral sense as an ‘intent to kill.’ . . .
[W]e hold that the reckless disregard for human life implicit in knowingly
engaging in criminal activities known to carry a grave risk of death
represents a highly culpable mental state, a mental state that may be taken
into account in making a capital sentencing judgment when that conduct
causes its natural, though also not inevitable, lethal result.” (Id. at pp. 157–
158.)




                                         18
      The court deemed the defendants’ participation in the crime as
“substantial,” with each “actively involved in every element of the
kidnapping-robbery and . . . physically present during the entire sequence of
criminal activity culminating in the murder.” (Tison, supra, 481 U.S. at
p. 158.) In addition, actual armed escape and kidnapping involved a
“reckless indifference to human life.” (Ibid.) Accordingly, the court held that
the defendants’ conduct did not fall within the Enmund prohibition. (Ibid.)
3.    People v. Banks
      Nearly two decades after Tison was decided and over a decade after
Wilson was convicted, the California Supreme Court was asked to determine
under what circumstances an accomplice who lacks an intent to kill may
nonetheless qualify as a “major participant” so as to be eligible for the death
penalty or life without the possibility of parole. (Banks, supra, 61 Cal.4th
788.) Recognizing that section 190.2, subdivision (d) was enacted to codify
the holding of Tison, the Court noted that “Tison and [Enmund] collectively
place conduct on a spectrum, with felony-murder participants eligible for
death only when their involvement is substantial and they demonstrate a
reckless indifference to the grave risk of death created by their actions.

Section 190.2(d) must be accorded the same meaning.” (Id. at p. 794.)9
      The evidence in Banks showed that three men forced their way into a
marijuana dispensary in a robbery and, in the process, one of them killed a
security guard. (Banks, supra, 61 Cal.4th at p. 795.) The defendant was the
getaway driver. (Ibid.) He was not present at the crime scene, and there was
no evidence that he or the others had killed before or that he knew that any


9      Banks held that “the standards we articulate, although developed in
death penalty cases, apply equally to cases like this one involving statutory
eligibility under section 190.2(d) for life imprisonment without parole.”
(Banks, supra, 61 Cal.4th at p. 804.)
                                       19
of the three had killed before. (Id. at p. 796.) At most, cellphone records
showed a handful of short calls between him and one of the three men around
the time of the murder, and he was in the same criminal gang as two of the
other men. (Ibid.) The jury relied on this evidence to convict the defendant
of first degree murder and found true the special circumstance that the
murder was committed during an attempted robbery or burglary. (Id. at
p. 797.) He was sentenced to life without the possibility of parole. (Ibid.)
      On appeal, the Court of Appeal held that, as a getaway driver, the
defendant had knowledge that death was always a possibility in an armed
robbery, which was legally sufficient to support the jury’s special
circumstance finding under section 190.2, subdivision (d). (Banks, supra, 61
Cal.4th at p. 797.)
      Our high court disagreed. Banks highlighted that, under Enmund and
Tison, the focus is on “the defendant’s personal role in the crimes leading to
the victim’s death.” (Banks, supra, 61 Cal.4th at p. 801.) “Tison and
Enmund establish that a defendant’s personal involvement must be
substantial, greater than the actions of an ordinary aider and abettor to an
ordinary felony murder such as Earl Enmund.” (Id. at p. 802.) As for the
mental aspect of culpability, “[t]he defendant must be aware of and willingly
involved in the violent manner in which the particular offense is committed,
demonstrating reckless indifference to the significant risk of death his or her
actions create.” (Id. at p. 801.)
      Banks then listed several factors to determine whether a defendant is a
“major participant” in a crime, though it held that none is “necessary” or
“necessarily sufficient.” (Banks, supra, 61 Cal.4th at p. 803.) “What role did
the defendant have in planning the criminal enterprise that led to one or
more deaths? What role did the defendant have in supplying or using lethal


                                       20
weapons? What awareness did the defendant have of particular dangers
posed by the nature of the crime, weapons used, or past experience or conduct
of the other participants? Was the defendant present at the scene of the
killing, in a position to facilitate or prevent the actual murder, and did his or
her own actions or inaction play a particular role in the death? What did the
defendant do after lethal force was used? . . . All may be weighed in
determining the ultimate question, whether the defendant’s participation ‘in
criminal activities known to carry a grave risk of death’ (Tison v. Arizona,
supra, 481 U.S. at p. 157) was sufficiently significant to be considered ‘major’
(id. at p. 152; see Kennedy v. Louisiana [(2008)] 554 U.S. [407,] . . . 421).”
(Ibid.)
      Applying the foregoing, the court held that the conduct of the defendant
placed him “at the Enmund pole of the Tison-Enmund spectrum.” (Banks,
supra, 61 Cal.4th at p. 805.) As in Enmund, the defendant’s mere
participation in an armed robbery was insufficient to conclude that there
existed a grave risk of death. (Ibid.) The evidence revealed that the
defendant “was absent from the scene, sitting in a car and waiting. There
was no evidence he saw or heard the shooting, that he could have seen or
heard the shooting, or that he had any immediate role in instigating it or
could have prevented it.” (Ibid.) On these facts, the defendant could not be
deemed a “major participant” under section 190.2(d). (Id. at p. 807.)
      Nor did the evidence establish that the defendant acted with “reckless
indifference to human life.” (Banks, supra, 61 Cal.4th at p. 807.) Noting once
again that Enmund rejected the argument that mere participation in an
armed robbery could warrant the death penalty, our high court highlighted
the absence of any evidence that the defendant “intended to kill or, unlike the
Tisons, knowingly conspired with accomplices known to have killed before.


                                        21
Instead, as in Enmund, [the] killing of [the security guard] was apparently a
spontaneous response to armed resistance from the victim.” (Id. at pp. 807–
808.) Citing Tison, the court held that “[a]wareness of no more than the
foreseeable risk of death inherent in any armed crime is insufficient; only
knowingly creating a ‘grave risk of death’ satisfies the constitutional
minimum.” (Id. at p. 808.)
4.    People v. Clark
      The California Supreme Court next addressed the culpability required
for felony murder liability in Clark, supra, 63 Cal.4th 522. There, the
defendant was sentenced to death for two murders that he did not himself
commit. (Id. at p. 535.) The first occurred in 1991 during an attempted
burglary of a CompUSA store. (Ibid.) The victim was the mother of a store
employee who had arrived to pick him up. (Id. at p. 537.) Defendant’s
involvement in that crime was limited to the following: he surveilled the
store one month before the crime, intending to rob it after closing; he
arranged for a fake ID for a friend who then rented a U-Haul truck to move
stolen computers; he waited in the parking lot while his accomplice tied
employees in the bathroom; and he drove to the back of the CompUSA store
to move the stolen computers but then quickly drove away when his
accomplice—the shooter—tried to enter the car. (Id. at pp. 536–539.) The
second murder, which occurred in 1994, was of a witness who was going to
testify against the defendant in the CompUSA murder trial. (Id. at pp. 539–
543.) The evidence implicated the defendant’s then-girlfriend. (Ibid.)
      The defendant made several arguments on appeal. (Clark, supra, 63
Cal.4th 522.) Relevant here, he argued there was insufficient evidence to
support the jury’s special circumstance findings that the CompUSA murder
was committed while engaged in the commission of a burglary and the


                                       22
attempted commission of a robbery. (Id. at p. 611; § 190.2, subd. (a)(17).)
Our high court did not find it necessary to decide whether the defendant was
a “major participant” in the crime since the evidence was insufficient to
support the finding that he exhibited “reckless indifference to human life.”
(Id. at pp. 611–614.) Relying again on Tison, the court noted “that the
necessary mens rea for death eligibility may be ‘implicit in knowingly
engaging in criminal activities known to carry a grave risk of death.’ ” (Id. at
p. 616.) Clark determined that Tison’s examples of “reckless indifference”
“provide some indication of the high court’s view of [that phrase,] namely,
that it encompasses a willingness to kill (or to assist another in killing) to
achieve a distinct aim, even if the defendant does not specifically desire that
death as the outcome of his actions.” (Id. at pp. 616–617.)
      Proceeding through the Banks factors discussed ante, the court held
that it could “conclude that defendant had a prominent, if not the most
prominent, role in planning the criminal enterprise that led to the death of
[the victim].” (Clark, supra, 63 Cal.4th at pp. 613–614.) But the court did
not find it necessary to decide the issue since the evidence was insufficient to
support a finding that he exhibited “reckless indifference to human life.” (Id.
at pp. 614–615.) As in Banks, our Supreme Court identified a number of
factors to determine whether a defendant had the requisite mens rea, again
holding that none is “necessary” or “necessarily sufficient.” (Id. at p. 618.)
These factors include: (1) knowledge of weapons and use and number of
weapons, (2) physical presence at the crime scene and opportunities to
restrain the crime and/or aid the victim, (3) duration of the felony, (4)
defendant’s knowledge of his or her cohort’s likelihood of killing, and (5)
defendant’s efforts to minimize the risks of violence during the felony. (Id. at
pp. 618–623.)


                                        23
      Applying these factors, Clark determined that the evidence was
insufficient to support a “reckless indifference to human life” finding. It
noted first that the evidence revealed there was only one gun on the scene,
which belonged to the shooter and had only one bullet in it. (Clark, supra, 63
Cal.4th at pp. 618–619.) The defendant himself was not at the scene when
the murder occurred, and there was no evidence that he instructed the
shooter to shoot any resisting victims. (Id. at pp. 619–620.) The evidence
was also ambiguous as to why he fled the scene; it could have been because
he wanted to avoid an approaching police car or because he saw the body of
the victim. (Id. at p. 620.) These factors made it “difficult to infer his frame
of mind.” (Ibid.) Moreover, the evidence showed that the defendant planned
the robbery to occur after closing when most of the employees would be gone.
(Ibid.) To handle the few employees that remained, the plan was to handcuff
them in the bathroom and conduct the robbery outside of their presence.
(Ibid.) There was also no evidence that the defendant was aware that the
shooter had a propensity for violence. (Id. at p. 621.) Lastly, as an issue of
first impression, the court held that a defendant’s efforts to minimize the
risks of violence in the commission of a felony is relevant to an analysis of
reckless indifference, though the ultimate objective determination is made by
the jury. (Id. at pp. 621–623.)
                                        C
          Wilson Not Categorically Barred From Resentencing Relief
      At the time Wilson was convicted, and as the foregoing demonstrates,
felony murder liability could not be imposed on one who merely participated
in the underlying felony. (Enmund, supra, 458 U.S. 782.) Where a defendant
was not the actual killer and did not have an intent to kill, liability may be
imposed only if his or her participation was “substantial” and he or she


                                       24
“knowingly engag[ed] in criminal activities known to carry a grave risk of
death.” (Tison, supra, 481 U.S. at p. 157.) But these terms were nebulous.
What type of conduct amounts to “substantial” participation? How would a
jury determine if a defendant knew that he or she was engaging in a felony
that carried a grave risk of death?
       Years after Wilson’s conviction, the California Supreme Court provided
guidance in Banks and Clark, laying out several factors to help determine a
defendant’s actus reus and mens rea. In Wilson’s case, a post-Banks and
Clark jury would consider whether Wilson supplied or used a gun himself.
They would ask, was there any evidence that Wilson knew his brother or any
of his cohorts was carrying a gun? Was there evidence that Wilson’s brother
had a propensity for violence and, if so, did Wilson know about it? Did
Wilson have any opportunities to restrain his brother before they returned to
the motel room? Did he have any opportunities to do so once in the motel
room? Did Wilson attempt to minimize the risk of violence in any way? Did
he try to help Mabry after the shooting?
       An analysis of these factual issues would sharpen the focus on Wilson’s
personal involvement in the underlying felonies and on his knowledge of the
risk of death in participating in them. It is possible that a jury considering
Wilson’s conduct under the gloss of Banks and Clark could find that the
People did not meet their burden in proving the special circumstances true.
Because of this possibility, we respectfully depart from Gomez’s categorical
bar.




                                       25
                                       V
                            Remand is Appropriate
       The superior court denied Wilson’s Petition pursuant to Gomez and did
not separately determine if Wilson met his prima facie burden of showing
entitlement to relief. A remand is therefore appropriate. On remand, “the
court’s task will be narrowly focused on whether, without resolving conflicts
in the evidence and making findings, the evidence presented at trial was
sufficient to support the felony-murder special-circumstance finding under
Banks and Clark.” (Secrease, supra, 63 Cal.App.5th at p. 264, review
granted; People v. Drayton (2020) 47 Cal.App.5th 965, 980, abrogated on
other grounds by Lewis, supra, 11 Cal.5th 952.) If the trial court determines
that Wilson has made a prima facie showing, then “an order to show cause
must issue and an evidentiary hearing must be held under section 1170.95,
subdivision (d)(3).” (Secrease, at p. 264.) If Wilson fails to make that
showing, then he would be ineligible for resentencing relief as a matter of
law.
       We recognize that we may conduct this review on appeal, having taken
judicial notice of the record of conviction. (See Secrease, supra, 63
Cal.App.5th at pp. 255, 260–261, review granted.) However, we decline to do
so because the parties have not briefed whether the record supports a special
circumstance finding post-Banks and Clark. Remand will give the parties

that opportunity.10


10    In assessing whether Wilson met his prima facie burden, the trial court
need not feel constrained by our analysis in Wilson. Since no court has yet
conducted a post-Banks and Clark review, the law of the case doctrine does
not apply. (Gonzalez, supra, 65 Cal.App.5th 420, review granted.)

                                       26
       Nonetheless, we observe several settled facts in our appellate opinion

in Wilson that the trial court may consider.11 (Wilson, supra, D041120.) For
example, Wilson’s defense during the trial was that he did not return to the
motel room when Mabry was shot. But by convicting Wilson of the
underlying crimes, the jury necessarily rejected this defense. Similarly, the
jury found that Wilson was a principal during the offenses and that the
crimes were gang-related. Thus, the trial court may rely on the following
facts: Wilson returned to the motel room, he participated in the crimes, he
was present when his brother shot Mabry, and the crimes were committed in
connection with a criminal street gang. Any contention in the Petition that is
inconsistent with these facts could and should be rejected. (Lewis, supra, 11
Cal.5th at p. 971 (“ ‘[I]f the record, including the court’s own documents,
“contain[s] facts refuting the allegations made in the petition,” then “the
court is justified in making a credibility determination adverse to the
petitioner.” ’ ”].)
       In this regard, we continue to share Gomez’s concern that a petitioner
would feel entitled to relitigate settled factual issues. (Gomez, supra, 52
Cal.App.5th at p. 16, review granted.) On the other hand, our high court has
emphasized that “[t]he ‘prima facie bar was intentionally and correctly set
very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.) Thus, the trial court should
issue an OSC unless the record of conviction unequivocally negates Wilson’s
contentions, rendering him unable to meet his burden. Gomez’s resistance to
shifting the burden to the People “a second time” must yield to section
1170.95’s plain language and its “overall purpose,” which is “to ensure that


11    Of course, the trial court should not rely solely on our appellate
opinion. As Lewis cautioned, “the probative value of an appellate opinion is
case specific, and ‘it is certainly correct that an appellate opinion might not
supply all answers.’ ” (Lewis, supra, 11 Cal.5th at p. 972.)
                                       27
murder culpability is commensurate with a person’s actions, while also
ensuring that clearly meritless petitions can be efficiently addressed as part
of a single-step prima facie review process.” (Lewis, at p. 971.)
                                   DISPOSITION
      The order denying the Petition is reversed and the matter is remanded
for resumption of proceedings at the subdivision (c) stage to determine
whether Wilson has made a prima facie showing that he is entitled to relief.




                                                                     IRION, J.
WE CONCUR:




O'ROURKE, Acting P. J.




GUERRERO, J.




                                       28